Citation Nr: 1228999	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  94-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than February 20, 1991 for the grant of service connection for right brachial plexus injury with shoulder and elbow deficits and sensory deficits of the right wrist and hand.

2.  Entitlement to an effective date earlier than July 11, 2000 for the grant of service connection for traumatic arthritis of the right shoulder.  

3.  Entitlement to an effective date earlier than July 11, 2000 for the grant of service connection for gastrointestinal (GI) disturbances.  

4.  Entitlement to an initial evaluation in excess of 50 percent for shoulder and elbow residuals of right brachial plexus injury.  

5.  Entitlement to an initial evaluation in excess of 40 percent for hand and wrist residuals of right brachial plexus injury.  

6.  Entitlement to an initial evaluation in excess of 20 percent for traumatic arthritis of the right shoulder.  

7.  Entitlement to an initial compensable evaluation for GI disturbances prior to February 3, 2005, and from February 14, 2007, forward.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esq.


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1973 to April 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May 2001, November 2008, and March 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2011, the Board remanded the five issues related to the right arm and shoulder for a Travel Board hearing, which the Veteran's attorney had requested in his May 2010 VA Form 9.  The Veteran provided testimony at a September 2011 Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript is associated with the claims folder.   The Board also remanded the GI disturbance issues for preparation of a statement of the case (SOC) in April 2011.  An SOC addressing the issues of an increased rating and earlier effective date for the grant of service connection for GI disturbances was subsequently issued in June 2011.  These issues were also addressed at the September 2011 Board hearing.  Thus, the development requested by the Board in its April 2011 remand has been completed, and the claim is now appropriate for appellate review.    

The issues of entitlement to an initial evaluation in excess of 50 percent for shoulder and elbow residuals of right brachial plexus injury, entitlement to an initial evaluation in excess of 40 percent for hand and wrist residuals of right brachial plexus injury, entitlement to an initial evaluation in excess of 20 percent for traumatic arthritis of the right shoulder, and entitlement to an initial compensable evaluation for GI disturbances prior to February 3, 2005, and from February 14, 2007, forward, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In March 1984 and April 1985 rating decisions, the RO denied service connection for a right brachial plexus injury.  The Veteran did not appeal those decisions, and they became final.

2.  The Veteran filed a formal request to reopen his claim of entitlement to service connection for a right brachial plexus injury on February 20, 1991, which was later granted with an effective date of February 20, 1991, the date of claim.

3.  Prior to receipt of the claim on February 20, 1991, there were no pending requests for service connection for a right brachial plexus injury that remained unadjudicated.

4.  The Veteran filed a formal claim of entitlement to service connection for right shoulder arthritis on July 11, 2000, which was later granted with an effective date of July 11, 2000, the date of claim.

5.  Prior to receipt of the claim on July 11, 2000, there were no pending requests for service connection for right shoulder arthritis that remained unadjudicated.

6.  The Veteran filed a formal claim of entitlement to service connection for GI disturbances on July 11, 2000.

7.  The evidence showed entitlement to service connection for GI disturbances arose as of July 6, 2000.  

8.  Entitlement to service connection for GI disturbances was granted with an effective date of July 11, 2000, the date of claim.

9.  Prior to receipt of the claim on July 11, 2000, there were no pending requests for service connection for GI disturbances that remained unadjudicated.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 20, 1991 for the grant of service connection for right brachial plexus injury with shoulder and elbow deficits and sensory deficits of the right wrist and hand have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.160, 3.400 (2011).  

2.  The criteria for an effective date earlier than July 11, 2000 for the grant of service connection for right shoulder arthritis have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.160, 3.400 (2011).  

3.  The criteria for an effective date earlier than July 11, 2000 for the grant of service connection for GI disturbances have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.160, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

The Veteran's claim here arises from his disagreement with the effective dates assigned following the initial grants of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed.

The Board further finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A.  VA has obtained service treatment records, private treatment records, VA treatment records, and other records identified by the Veteran.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the earlier effective date claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date Laws and Regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The implementing regulation clarifies this to mean, except as otherwise provided, that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (emphasis added).

Under 38 C.F.R. § 3.155(a), a veteran or a representative of a veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  A communication received from a service organization, an attorney, or agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.  
38 C.F.R. § 3.155(b).

The Board notes effective dates may also be changed when a prior rating decision is found to have "clear and unmistakable error" as described in 38 C.F.R. § 3.105.  That is, pursuant to 38 C.F.R. § 3.104(a), "[a] decision of [an RO] shall be final and binding on all field offices of [VA] as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104."  
38 C.F.R. § 3.104(a).  

In this case, the Veteran has argued CUE with the April 1985 rating decision that denied service connection for his right brachial plexus injury.  This CUE issue has been considered and denied by the Board in a June 2003 decision.  The issue is not properly before the Board here and, thus, the Board will not address CUE with the 1985 decision here.  The Board further finds the Veteran has not articulated CUE with any other rating decision.  

Thus, with respect to the earlier effective date claims on appeal here, the Board will focus the analysis on determining the proper date of the claim and the proper date of when entitlement arose.  Thereafter, the proper effective date is determined by taking the latter of the two dates determined.  See 38 C.F.R. § 3.400.

Earlier Effective Date for the Grant of Service Connection 
For Right Brachial Plexus Injury with Shoulder and Elbow 
Deficits and Sensory Deficits of the Right Wrist and Hand

The Veteran contends that he first filed a claim of entitlement to service connection for a right brachial plexus injury in 1975 through The American Legion; however, there is no documentation in the claims file indicating that any claim was filed that year.  Indeed, in a February 1991 letter, the Veteran wrote that he originally filed a claim for benefits in 1984.  Moreover, the first documented original claim for service connection for a right brachial plexus injury was filed in January 1984.  The claim was denied in a March 1984 rating decision.  The RO continued its denial of benefits in an April 1985 rating decision after receiving additional evidence.  The Veteran did not file a timely appeal, and the March 1984 and April 1985 rating decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

As an aside, the Board notes the Veteran disputed the untimeliness of his appeal of the 1985 rating decision, but ultimately withdrew this claim in January 1990.  Instead, he pursued a CUE claim finding the April 1985 rating decision was based on CUE.  This claim was denied by the Board in a June 2003 Board decision and is final.

On February 20, 1991, the Veteran filed a request to reopen his claim of entitlement to service connection for residuals of a right brachial plexus injury, and the RO, after reviewing new and material evidence which had been received into the record, granted the claim in the May 2001 rating decision that is the subject of this appeal.  Specifically, the RO granted service connection for a right brachial plexus injury with shoulder and elbow deficits, assigning a 50 percent evaluation, as well as sensory deficits of the right wrist and hand due to brachial plexus injury, assigning a 40 percent evaluation.  Both evaluations were made effective from February 20, 1991, the date of receipt of the Veteran's claim to reopen.  

The Veteran contends that the effective date should go back to the date of his original claim of entitlement to service connection in January 1984.  Specifically, he contends that his representative at the time of his 1984 claim was negligent and/or fraudulent in failing to file a timely NOD to the April 1985 rating decision.  In the alternative, he avers that some physical therapy records from the Ann Arbor VA Medical Center dated from March to May 1989 were not associated with the claims file until 1999.  However, VA had constructive possession of these records, and, according to the Veteran's attorney, these records should have constituted new and material evidence under 38 C.F.R. § 3.156(c).  Further, the Veteran contends that consideration of the 1989 VA Medical Center records should have triggered a VA examination with regard to the right arm, the RO failed in its duty to assist by not affording him a VA examination at that time, and that if he had been afforded an examination, his claim for service connection would have been granted prior to the 2001 rating decision (presumably allowing an effective date in 1989).      

In claims that have been reopened with new and material evidence, if there has been a final prior RO denial of the benefit sought, the effective date cannot be earlier than the subsequent request to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  

The only way to overcome the finality of such a prior decision is to request revision of the decision based on clear and unmistakable error.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Once again, the Board notes in a June 2003 Board decision, the Board determined that CUE did not exist in the rating decisions dated in and prior to April 1985, which denied entitlement to service connection for a right brachial plexus injury.  The Veteran did not appeal the Board's June 2003 decision to the Court; consequently, the decision of the Board became final.  See 38 U.S.C.A. § 7266; 38 C.F.R. §§ 20.1100, 20.1104.   The issue cannot be reconsidered by the Board here.  See Hillyard v. Shinseki, 2012 WL 353827 (C.A. Fed.) (August 17, 2012) (rejecting the claimant's argument that each "theory" of CUE represents a different claim).  

Thus, the question before the Board is whether there is any evidence in the claims file that can be construed as a claim to reopen prior to the filing of the formal claim to reopen on February 20, 1991.  The Board concludes there is not.

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to February 20, 1991, indicating intent to reopen a claim of entitlement to service connection for a right brachial plexus injury.  

After the April 1985 rating decision, the Veteran filed an untimely appeal in September 1988 expressing his disagreement with the April 1985 denial.  The RO decided in a November 1988 administrative action that the September 1988 appeal was untimely.  The Veteran initially disputed the timeliness issue, but withdrew the appeal in January 1990.  There is no indication that the September 1988 statement was intended as a request to reopen the claim.  In fact, the Veteran actively pursued an appeal arguing his September 1988 statement should constitute a timely NOD to the April 1985 rating decision (see January 1989 NOD and April 1989 VA Form 9 filed in response to the November 1988 rating decision that found the September 1988 NOD to be untimely).  The Veteran, moreover, expressly withdrew his September 1988 claim in a January 1990 statement.  The Veteran's argument that his representative at the time of the 1984 filing was negligent and/or fraudulent is beyond the purview of this Board's review.   

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA or one of the uniformed services will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply after a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  

The Board acknowledges the March to May 1989 VA physical therapy records which demonstrate treatment for the Veteran's right brachial plexus injury residuals.  However, the Veteran in this case was not awarded service connection (or denied compensation because the disability was not compensable) for any disabilities prior to 1989.  Thus, the provisions of 38 C.F.R. § 3.157 do not apply so as to enable the 1989 VA treatment records to constitute an informal claim for benefits.   

The Board has also considered the Veteran's argument that the 1989 VA physical therapy records should have been considered new and material evidence under 38 C.F.R. § 3.156(c).  This regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associated with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Thus, 38 C.F.R. § 3.156(c) applies to service department records, and not to VA treatment records.  Moreover, 38 C.F.R. § 3.156(c)(2) provides that the regulation does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.  In this case, the 1989 VA treatment records were not in existence at the time of the initial 1984 and 1985 rating decisions that denied the claim.  

The Board has also considered the Veteran's argument that the 1989 VA physical therapy records should have triggered a VA examination.  However, as noted above, the April 1985 rating decision became final, and there was no request to reopen the claim for benefits until February 20, 1991.  Moreover, the 1989 VA physical therapy records did not constitute an informal claim for benefits.  Thus, there was no duty to assist the Veteran as there was no pending claim for benefits in 1989.     

The Board concludes that the date of claim here is February 20, 1991.  To reiterate the statement of the law above, under 38 C.F.R. § 3.400(b)(2), the later either of the date of the claim (in this case, February 20, 1991) or the date upon which entitlement arose controls, and is the appropriate effective date.  Currently, the effective date is February 20, 1991, which is the date of claim for reasons explained above.    

The February 20, 1991 effective date currently assigned is the date the RO received the Veteran's request to reopen his claim of entitlement to service connection for a right brachial plexus injury.  To the extent the Veteran is arguing the date on which entitlement arose pre-dated his current effective date, his claim must fail.  Even if the date entitlement arose pre-dated the date of claim, under the law, the proper effective date is the latter of the two.  See 38 C.F.R. § 3.400(b)(2).  

For the reasons already discussed, an effective date prior to February 20, 1991 is not justified.  As the preponderance of the evidence is against a grant of an earlier effective date, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Earlier Effective Date for the Grant of Service
Connection for Traumatic Arthritis of the Right Shoulder

The Veteran filed an original claim for service connection for right shoulder arthritis on July 11, 2000.  The RO granted the claim in the November 2008 rating decision that is the subject of this appeal.  A 20 percent evaluation was assigned, effective from July 11, 2000, the date of receipt of the Veteran's claim for service connection.  

The Veteran contends that the effective date should go back to 1984.  Specifically, he avers that, although he did not file a claim for service connection for right shoulder arthritis prior to July 2000, the physical therapy records from the Ann Arbor VA Medical Center dated from March to May 1989, discussed above, if associated with the claims file in a timely manner, would have put VA on notice that the Veteran had arthritis in the shoulder as a residual of his brachial plexus injury.  The Veteran's attorney further argues that VA had constructive possession of these records, that these records should have triggered a VA examination with regard to the right arm, the RO failed in its duty to assist by not affording him a VA examination at that time, and that if he had been afforded an examination, his claim for service connection for arthritis would have been granted prior to the 2008 rating decision (presumably allowing an effective date in 1989).

The question before the Board is whether there is any evidence in the claims file that can be construed as a claim for benefits prior to the filing of the formal claim for service connection on July 11, 2000.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to July 11, 2000, indicating intent to file a claim of entitlement to service connection for right shoulder arthritis.    

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA or one of the uniformed services will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply after a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  

The Board first notes that the March to May 1989 VA physical therapy records indicate treatment for the Veteran's right brachial plexus injury residuals; however, there are no findings consistent with arthritis, nor was arthritis diagnosed in 1989.  Moreover, the Veteran in this case was not awarded service connection (or denied compensation because the disability was not compensable) for any disabilities prior to 1989.  Thus, the provisions of 38 C.F.R. § 3.157 do not apply so as to enable the 1989 VA treatment records to constitute an informal claim for benefits.   

The Board has also considered the Veteran's argument that the 1989 VA physical therapy records should have triggered a VA examination.  However, as discussed above, the April 1985 rating decision denying service connection for a brachial plexus injury became final, and there was no request to reopen the claim for benefits until February 20, 1991.  Moreover, the Veteran did not file a claim for service connection for right shoulder arthritis until July 2000, and the 1989 VA physical therapy records did not constitute an informal claim for benefits.  Thus, there was no duty to assist the Veteran as there was no pending claim for service connection for any disorder of the right arm or shoulder in 1989.     

The Board concludes that the date of claim here is July 11, 2000.  To reiterate the statement of the law above, under 38 C.F.R. § 3.400(b)(2), the later either of the date of the claim (in this case, July 11, 2000) or the date upon which entitlement arose controls, and is the appropriate effective date.  Currently, the effective date is July 11, 2000, which is the date of claim for reasons explained above.    

The July 11, 2000 effective date currently assigned is the date the RO received the Veteran's claim of entitlement to service connection for right shoulder arthritis.  To the extent the Veteran is arguing the date on which entitlement arose pre-dated his current effective date, his claim must fail.  Even if the date entitlement arose pre-dated the date of claim, under the law, the proper effective date is the latter of the two.  See 38 C.F.R. § 3.400(b)(2).  
 
For the reasons already discussed, an effective date prior to July 11, 2000 is not justified.  As the preponderance of the evidence is against a grant of an earlier effective date, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Earlier Effective Date for the Grant of Service 
Connection for Gastrointestinal Disturbances

The Veteran filed an original claim for service connection for GI disturbances in July 2000.  The RO granted the claim in the March 2010 rating decision that is the subject of this appeal.  A noncompensable evaluation was assigned, effective from July 11, 2000, the date of receipt of the Veteran's claim for service connection (the RO granted a 10 percent evaluation effective from February 3, 2005 to February 13, 2007, and a noncompensable evaluation from February 14, 2007, forward, but the it is the effective date of service connection that is on appeal here).     

The Veteran contends that the effective date should go back to 1984.  Specifically, he avers that, although he did not file a claim for service connection for GI disturbances prior to July 2000, the filing of his right arm claims in 1984 should have triggered a general VA examination, the RO failed in its duty to assist by not affording him a VA examination at that time, and that if he had been afforded an examination, his claim for service connection for GI disturbances would have been granted prior to the 2010 rating decision, as his GI problems were apparent by 1984.

The question before the Board is whether there is any evidence in the claims file that can be construed as a claim for benefits prior to the filing of the formal claim for service connection on July 11, 2000.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to July 11, 2000, indicating intent to file a claim of entitlement to service connection for GI disturbances.    

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA or one of the uniformed services will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply after a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  

As noted above, the Veteran in this case was not awarded service connection (or denied compensation because the disability was not compensable) for any disabilities prior to 2001.  Thus, the provisions of 38 C.F.R. § 3.157 would not allow for an effective date prior to 2001.   

The Board has also considered the Veteran's argument that the 1984 claim for service connection for a right shoulder brachial plexus injury should have triggered a VA examination.  However, as discussed above, CUE has not been found in the April 1985 rating decision denying service connection for a brachial plexus injury, and CUE is not properly before the Board here.  In any case, a failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).  Moreover, since the Veteran did not file a claim for service connection for GI disturbances until 2000, VA had no duty to assist with regard to the GI claim until after the date of claim in July 2000.  

The Board must now determine the date upon which entitlement arose.  To reiterate the statement of the law above, under 38 C.F.R. § 3.400(b)(2), the later either of the date of the claim (in this case, July 11, 2000) or the date upon which entitlement arose controls, and is the appropriate effective date.  The July 11, 2000 effective date currently assigned is the date the RO received the Veteran's claim of entitlement to service connection for GI disturbances.  

The Veteran's STRs are negative for any complaints or findings of GI disturbances.  Following separation from service, the Veteran was diagnosed with anxiety disorder, and a June 2001 VA examiner opined that the anxiety disorder was related to the Veteran's service-connected brachial plexus injury.  The RO granted service connection for anxiety disorder in an October 2001 rating decision, effective from July 11, 2000.  At a July 2000 psychological evaluation requested by the Veteran's attorney, the examining psychologist indicated that the Veteran's GI disturbances could be caused by his anxiety disorder.     

The Board finds that July 6, 2000, the date that the evidence first demonstrated that the current GI disturbances were related to anxiety disorder, is the date on which entitlement arose, because it was not until that date that evidence was received showing that there was a nexus between the current disorder and a service-connected disability.  Accordingly, the presently assigned effective date of July 11, 2000 remains correct, because it is the later of the two dates under consideration.  Thus, the criteria for an earlier effective date have not been met.    

As noted above, the date of claim was July 11, 2000.  The date entitlement arose was July 6, 2000.  Under the law, the proper effective date is the latter of the two.  See 38 C.F.R. § 3.400(b)(2).  For the reasons already discussed, an effective date prior to July 11, 2000 is not justified.  As the preponderance of the evidence is against a grant of an earlier effective date, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to an effective date earlier than February 20, 1991 for the grant of service connection for right brachial plexus injury with shoulder and elbow deficits and sensory deficits of the right wrist and hand is denied.

Entitlement to an effective date earlier than July 11, 2000 for the grant of service connection for traumatic arthritis of the right shoulder is denied.  

Entitlement to an effective date earlier than July 11, 2000 for the grant of service connection for gastrointestinal (GI) disturbances is denied.


REMAND

As much as the Board would prefer to resolve the increased rating issues at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board finds that VA's duty to assist includes requesting updated treatment records with regard to the GI disability and affording the Veteran new VA examinations with regard to the GI and right shoulder and arm disabilities under the facts and circumstances of this case.

The last VA examination pertaining to the Veteran's GI disturbances was conducted in July 2000, twelve years ago.  Moreover, the claims file only includes VA treatment records through 2010.  At the September 2011 Board hearing, the Veteran testified that he had experienced rectal bleeding that morning, and that he had recent GI testing performed as recently as a month prior.  Further, he testified that he had chronic diarrhea and abdominal cramps, and would have to wear absorbent materials if he were not at home all the time.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that VA's duty to assist includes requesting updated treatment records pertaining to the GI disability and obtaining a VA gastrointestinal examination to determine the current nature and severity of the service-connected GI disability.  

Next, the last VA examination pertaining to the right shoulder and arm disabilities was in June 2008, nearly four years ago.  The Veteran testified in September 2011 that, since 2008, his right shoulder and arm disabilities have worsened.  Specifically, he stated that he had to use his left hand to push his right elbow up to comb his hair, and had very little use of his right arm in general.  He was unable to shave or brush his teeth, and had experienced increased numbness and tingling in his hand over the last two years.  The VA treatment records in the claims file through 2010 do not address the condition of the right shoulder and arm in very much detail.  As above, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman, 5 Vet. App. at 138 (1993); Green (Victor), 1 Vet. App. at 124 (1991).  Therefore, the Board finds that VA's duty to assist includes affording the Veteran a VA examination that addresses the current severity of the musculoskeletal and neurologic components of his service-connected right shoulder and arm disabilities.  

Accordingly, the issues of entitlement to an initial evaluation in excess of 50 percent for shoulder and elbow residuals of right brachial plexus injury, entitlement to an initial evaluation in excess of 40 percent for hand and wrist residuals of right brachial plexus injury, entitlement to an initial evaluation in excess of 20 percent for traumatic arthritis of the right shoulder, and entitlement to an initial compensable evaluation for GI disturbances prior to February 3, 2005, and from February 14, 2007, forward, are REMANDED for the following action:

1.  Contact the Veteran to determine where he had GI testing performed in 2011, and request a properly completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the appropriate provider.  Send a request for any and all records related to treatment for the Veteran's GI disorder.  Document all attempts to obtain the records, to include any negative replies, and associate them with the claims file.

2.  Once the development above has been completed, afford the Veteran an examination with a gastroenterologist to determine the current severity of his service-connected GI disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this Remand, must be made available to the examiner for review of the medical history in conjunction with the examination.  Specifically, the examiner should identify all diagnosable gastrointestinal disorder(s) currently present, and comment as to the severity of the disorder(s), including how the disorder(s) affects the Veteran's employment.  

3.  Afford the Veteran an examination with the appropriate specialist(s) to examine the severity of his service-connected right shoulder and arm disabilities, to include identification and evaluation of any and all musculoskeletal and neurological components of the disabilities, including traumatic arthritis, neurological deficits of the shoulder, elbow, hand, and wrist, and any muscle damage.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this Remand, must be made available to the examiner for review of the medical history in conjunction with the examination.  Specifically, the examiner should identify all diagnosable musculoskeletal and neurological right shoulder and arm disorder(s) currently present that are related to his in-service brachial plexus injury.  The examiner should specifically comment on the notation of right arm muscle atrophy throughout the medical records, and should identify the specific muscles involved and the severity of the muscle disorder.  Further, the examiner should comment on the impact of the right shoulder and arm disabilities on the Veteran's employment.      

4.  When the development requested has been completed, review the case again on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his attorney a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).





______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


